DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “forwarder module(s) for connecting the central node …” in claims 1, 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim(s) 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 22 and 23 recites “the central node is directly connected to M the forwarder modules and/or leaf nodes, any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes” (with much emphasis on the italicized limitation(s)). It is unclear what the respective limitation(s) “connected to M the forwarder modules…” and “connected to M the next level of the forwarder modules…” means. In other words, the “central node” and “the forwarder modules” are directly connected to a number of forwarder modules and next level of the forwarder modules respectively (i.e. M being the number). Therefore, the limitation(s) as recited above in its current state renders the respective independent claims indefinite. The respective dependent claims are rejected under 35 U.S.C. 112(b), second paragraph due to their dependency on dependent claim 1.
Note: For purposes of examination, examiner will construe the limitation as central node and forwarder modules directly connected to M forwarder modules and M next level of the forwarder modules respectively (i.e. by deleting the sight word “the” as explained above).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 12, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US PG Pub. No. 2015/0043575) in view of Arimilli (US Patent No. 7,769,891) and further in view of NPL (Titled: “Fat H-Tree: A Cost-Efficient Tree-Based On-Chip Network”, October, 2008).
As per claim 1:
Kumar teaches a fractal tree network structure-based data transmit device (see paragraph [0030], teaches a method of efficiently delivering multicast message to multiple destination components from a source component towards a destination within a network on chip, NoC), comprising:
a central node (“see Figure 5(b), paragraph [0057], node 6 as the source/central node) that is as a communication data center of a network-on-chip and used for broadcasting or multicasting communication data to a plurality of leaf nodes (see paragraph [0057], the source/central node 6 sends a message to the plurality of leaf nodes “0”, “4”, “10”, “14”, “17” and “18” in each multicast tree. All the nodes in figure 5(b) are part of the NoC architecture);
the plurality of leaf nodes (see Figure 5(b), leaf nodes “0”, “4”, “10”, “14”, “17” and “18”) that are as communication data nodes of the network-on-chip (see Figure 5(b), paragraph [0057], leaf nodes “0”, “4”, “10”, “14”, “17” and “18” are nodes connected to each other by a subset of all available NoC channels) …;
and forwarder modules for connecting the central node with the plurality of leaf nodes and forwarding the communication data (see Figure 5(b), paragraph [0057], examiner is construing nodes “1”, “2”, “3”, “7”, “9”, “11”, “12”, “13” and “16” as said forwarder modules since they act as intermediary nodes because they receive the multicast message from the source/central node 6 before forwarding to the respective leaf nodes “0”, “4”, “10”, “14”, “17” and “18” in each multicast tree);
the central node, the forwarder modules and the plurality of leaf nodes are connected in the fractal tree network structure (see figure 5(b), paragraph [0058], all the NoC nodes (i.e. 0-18) form a multicast tree and since they are configured such that they are aware of the presence of tree edges, multicasting may be more efficiently performed).
Kumar does not clearly teach the plurality of leaf nodes … and for transmitting the communication data to a central leaf node.
Arimilli teaches the plurality of leaf nodes … and for transmitting the communication data to a central leaf node (see Col 35, lines 5-16, the child nodes 1708-1718 receives message originally sent by patent node 1702 from sub-parent nodes 1704 and 1706. The CAU of the child nodes 1708-1718 may send the message to the final destination node the awaits the multicast message. The destination in this case could be a processor chip, a processor book or a supernode, please see Col 12, lines 12-17).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the parallel processing of tasks in the tree architecture (as disclosed in Arimilli) into Kumar as a way of improving failure characteristics of the system since a failure in one node does not affect the system as a whole (please see Col 5, lines 57-67 and Col 6, lines 1-5 of Arimilli). Therefore, implementing such architecture improves communication performance for parallel and distributed programs as well as improvement in productivity of the programmer and system (please see Col 7, lines 10-21 of Arimilli).
The combination of Kumar and Arimilli does not teach and the central node is directly connected to M the forwarder modules and/or leaf nodes, any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes.
NPL teaches and the central node is directly connected to M the forwarder modules and/or leaf nodes (see Figure 8, is a 64-core fat tree architecture comprising a rank 3 router (construed as said central node) and directly connected to two rank 2 routers (construed as the M forwarder modules)), any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes (see Figure 8, each of the two rank 2 routers are directly connected to four rank 1 routers. Each of the four rank 1 routers are connected to four processor cores).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to incorporate the fat tree architecture comprising of rank routers (as disclosed in NPL) into the multicasting tree as disclosed in both Kumar and Arimilli in order to reduce wire length, wire delay and energy consumed for driving wires (please see page 1130 under “6 THREE-DIMENSIONAL LAYOUT SCHEME” of NPL).
As per claim 22:
Kumar teaches a control device comprising a fractal tree network structure-based data transmit device (see Figure 13, server 1305 comprise of processor 1310. The processor 1310 also comprise of components such as multicast tree formation module 1311, multicast message transmission module 1312 and multicast message response module 1313. The multicast tree formation module 1311 is responsible for forming one or more multicast trees comprising of nodes in NoC architecture, please see figures 5(a)-5(b) and paragraph [0093]), wherein the fractal tree network structure-based data transmit device comprising:
a central node (“see Figure 5(b), paragraph [0057], node 6 as the source/central node) that is as a communication data center of a network-on-chip and used for broadcasting or multicasting communication data to a plurality of leaf nodes (see paragraph [0057], the source/central node 6 sends a message to the plurality of leaf nodes “0”, “4”, “10”, “14”, “17” and “18” in each multicast tree. All the nodes in figure 5(b) are part of the NoC architecture);
the plurality of leaf nodes (see Figure 5(b), leaf nodes “0”, “4”, “10”, “14”, “17” and “18”) that are as communication data nodes of the network-on-chip (see Figure 5(b), paragraph [0057], leaf nodes “0”, “4”, “10”, “14”, “17” and “18” are nodes connected to each other by a subset of all available NoC channels) …;
and forwarder modules for connecting the central node with the plurality of leaf nodes and forwarding the communication data (see Figure 5(b), paragraph [0057], examiner is construing nodes “1”, “2”, “3”, “7”, “9”, “11”, “12”, “13” and “16” as said forwarder modules since they act as intermediary nodes because they receive the multicast message from the source/central node 6 before forwarding to the respective leaf nodes “0”, “4”, “10”, “14”, “17” and “18” in each multicast tree);
the central node, the forwarder modules and the plurality of leaf nodes are connected in the fractal tree network structure (see figure 5(b), paragraph [0058], all the NoC nodes (i.e. 0-18) form a multicast tree and since they are configured such that they are aware of the presence of tree edges, multicasting may be more efficiently performed).
Kumar does not clearly teach the plurality of leaf nodes … and for transmitting the communication data to a central leaf node.
Arimilli teaches the plurality of leaf nodes … and for transmitting the communication data to a central leaf node (see Col 35, lines 5-16, the child nodes 1708-1718 receives message originally sent by patent node 1702 from sub-parent nodes 1704 and 1706. The CAU of the child nodes 1708-1718 may send the message to the final destination node the awaits the multicast message. The destination in this case could be a processor chip, a processor book or a supernode, please see Col 12, lines 12-17).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the parallel processing of tasks in the tree architecture (as disclosed in Arimilli) into Kumar as a way of improving failure characteristics of the system since a failure in one node does not affect the system as a whole (please see Col 5, lines 57-67 and Col 6, lines 1-5 of Arimilli). Therefore, implementing such architecture improves communication performance for parallel and distributed programs as well as improvement in productivity of the programmer and system (please see Col 7, lines 10-21 of Arimilli).
The combination of Kumar and Arimilli does not teach and the central node is directly connected to M the forwarder modules and/or leaf nodes, any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes.
NPL teaches and the central node is directly connected to M the forwarder modules and/or leaf nodes (see Figure 8, is a 64-core fat tree architecture comprising a rank 3 router (construed as said central node) and directly connected to two rank 2 routers (construed as the M forwarder modules)), any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes (see Figure 8, each of the two rank 2 routers are directly connected to four rank 1 routers. Each of the four rank 1 routers are connected to four processor cores).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to incorporate the fat tree architecture comprising of rank routers (as disclosed in NPL) into the multicasting tree as disclosed in both Kumar and Arimilli in order to reduce wire length, wire delay and energy consumed for driving wires (please see page 1130 under “6 THREE-DIMENSIONAL LAYOUT SCHEME” of NPL).
As per claim 23:
Kumar teaches an intelligent chip comprising a control device, the control device comprising a fractal tree network structure-based data transmit device (see Figure 13, server 1305 comprise of processor 1310. The processor 1310 also comprise of components such as multicast tree formation module 1311, multicast message transmission module 1312 and multicast message response module 1313. The multicast tree formation module 1311 is responsible for forming one or more multicast trees comprising of nodes in NoC architecture, please see figures 5(a)-5(b) and paragraph [0093]), wherein the fractal tree network structure-based data transmit device comprising:
a central node (“see Figure 5(b), paragraph [0057], node 6 as the source/central node) that is as a communication data center of a network-on-chip and used for broadcasting or multicasting communication data to a plurality of leaf nodes (see paragraph [0057], the source/central node 6 sends a message to the plurality of leaf nodes “0”, “4”, “10”, “14”, “17” and “18” in each multicast tree. All the nodes in figure 5(b) are part of the NoC architecture);
the plurality of leaf nodes (see Figure 5(b), leaf nodes “0”, “4”, “10”, “14”, “17” and “18”) that are as communication data nodes of the network-on-chip (see Figure 5(b), paragraph [0057], leaf nodes “0”, “4”, “10”, “14”, “17” and “18” are nodes connected to each other by a subset of all available NoC channels) …;
and forwarder modules for connecting the central node with the plurality of leaf nodes and forwarding the communication data (see Figure 5(b), paragraph [0057], examiner is construing nodes “1”, “2”, “3”, “7”, “9”, “11”, “12”, “13” and “16” as said forwarder modules since they act as intermediary nodes because they receive the multicast message from the source/central node 6 before forwarding to the respective leaf nodes “0”, “4”, “10”, “14”, “17” and “18” in each multicast tree);
the central node, the forwarder modules and the plurality of leaf nodes are connected in the fractal tree network structure (see figure 5(b), paragraph [0058], all the NoC nodes (i.e. 0-18) form a multicast tree and since they are configured such that they are aware of the presence of tree edges, multicasting may be more efficiently performed).
Kumar does not clearly teach the plurality of leaf nodes … and for transmitting the communication data to a central leaf node.
Arimilli teaches the plurality of leaf nodes … and for transmitting the communication data to a central leaf node (see Col 35, lines 5-16, the child nodes 1708-1718 receives message originally sent by patent node 1702 from sub-parent nodes 1704 and 1706. The CAU of the child nodes 1708-1718 may send the message to the final destination node the awaits the multicast message. The destination in this case could be a processor chip, a processor book or a supernode, please see Col 12, lines 12-17).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the parallel processing of tasks in the tree architecture (as disclosed in Arimilli) into Kumar as a way of improving failure characteristics of the system since a failure in one node does not affect the system as a whole (please see Col 5, lines 57-67 and Col 6, lines 1-5 of Arimilli). Therefore, implementing such architecture improves communication performance for parallel and distributed programs as well as improvement in productivity of the programmer and system (please see Col 7, lines 10-21 of Arimilli).
The combination of Kumar and Arimilli does not teach and the central node is directly connected to M the forwarder modules and/or leaf nodes, any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes.
NPL teaches and the central node is directly connected to M the forwarder modules and/or leaf nodes (see Figure 8, is a 64-core fat tree architecture comprising a rank 3 router (construed as said central node) and directly connected to two rank 2 routers (construed as the M forwarder modules)), any of the forwarder modules is directly connected to M the next level of the forwarder modules and/or the leaf nodes (see Figure 8, each of the two rank 2 routers are directly connected to four rank 1 routers. Each of the four rank 1 routers are connected to four processor cores).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to incorporate the fat tree architecture comprising of rank routers (as disclosed in NPL) into the multicasting tree as disclosed in both Kumar and Arimilli in order to reduce wire length, wire delay and energy consumed for driving wires (please see page 1130 under “6 THREE-DIMENSIONAL LAYOUT SCHEME” of NPL).
7.	Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Arimilli and further in view of NPL and Battou (US PG Pub. No. 2002/0174207).
As per claim 2:
Kumar in view of Arimilli and further in view of NPL teaches the fractal tree network structure-based data transmit device according to claim 1 with the exception of:
wherein each of the nodes comprises a local cache structure for storing a subset of the data published by the central node.
Battou teaches wherein each of the nodes comprises a local cache structure for storing a subset of the data published by the central node (see paragraph [0011], each NMS manager receives and stores state information pertaining to the network nodes supervised by the sibling NMS managers, thereby synchronizing network state information amongst siblings).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the hierarchical network architecture and the address associated with each network element (as disclosed in Battou) into Kumar, Arimilli and NPL as a way of determining a node’s role in the hierarchy as well as determining their neighbors (please see paragraphs [0463]-[0464] of Battou). Therefore, implementing both network architecture and corresponding address provides a fault-tolerant system in the sense that one network element can assume the role of manager in place of another network element even without operator intervention (please see paragraph [0008] of Battou).
As per claim 3:
Kumar in view of Arimilli and further in view of NPL and Battou teaches the fractal tree network structure-based data transmit device according to claim 2.
The combination of Kumar, Arimilli and NPL does not teach wherein the data transmit device shares a clock signal. 
Battou teaches wherein the data transmit device shares a clock signal (see paragraphs [0420], [0486], discloses a clock handler 4982 for handling synchronizing clock signal that is propagated from node manager to each LCM).
Same rationale as provided for claim 2.


As per claim 12:
Kumar in view of Arimilli and further in view of NPL and Battou teaches the fractal tree network structure-based data transmit device according to claim 2.
The combination of Kumar, Arimilli and Battou does not teach wherein in the fractal tree network structure, all of the leaf nodes and the central node are connected in communication through the same number of levels of the forwarder modules.
NPL teaches wherein in the fractal tree network structure, all of the leaf nodes and the central node are connected in communication through the same number of levels of the forwarder modules (see page 1131, figure 8 and “2. Allocation of routers”, the routers are evenly distributed across all tiers so that each tier has the same number of routers for each tree level).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to incorporate the fat tree architecture comprising of rank routers (as disclosed in NPL) into the multicasting tree as disclosed in both Kumar, Arimilli and Battou in order to reduce wire length, wire delay and energy consumed for driving wires (please see page 1130 under “6 THREE-DIMENSIONAL LAYOUT SCHEME” of NPL).
As per claim 13:
Kumar in view of Arimilli and further in view of NPL and Battou teaches the fractal tree network structure-based data transmit device according to claim 12.
The combination of Kumar, Arimilli and NPL does not teach wherein the data transmit device shares a clock signal.
Battou teaches wherein the data transmit device shares a clock signal (see paragraphs [0420], [0486], discloses a clock handler 4982 for handling synchronizing clock signal that is propagated from node manager to each LCM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the hierarchical network architecture and the address associated with each network element (as disclosed in Battou) into Kumar, Arimilli and NPL as a way of determining a node’s role in the hierarchy as well as determining their neighbors (please see paragraphs [0463]-[0464] of Battou). Therefore, implementing both network architecture and corresponding address provides a fault-tolerant system in the sense that one network element can assume the role of manager in place of another network element even without operator intervention (please see paragraph [0008] of Battou).


Allowable Subject Matter
8.	Claims 4-11 and 14-21 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the 35 U.S.C. 112(b) rejection is addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474